UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 18, 2012 ORANCO, INC. Exact name of registrant as specified in its charter Nevada 000-28181 87-0574491 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1981 E. Murray Holladay Rd, Suite 100, Salt Lake City, Utah (Address of principal executive offices) (Zip Code) 702-583-7248 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 4 - Matters Related to Accountants and Financial Statements Item 4.01 Changes in Registrant's Certifying Accountant. (a) Previous independent registered public accounting firm On or about November 7, 2012, Oranco, Inc. (the "Company") formally informed Madsen & Associates CPAs, Inc.(“Madsen”) of their dismissal as the Company’s independent registered public accounting firm. As the Company does not have an audit committee, the decision to change principal accountants was approved by the Company's Board of Directors. None of the reports of Madsen, on the Company's financial statements for either of the past two years or subsequent interim periods contained an adverse opinion or disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope or accounting principles except to indicate that there was substantial doubt about our Company’s ability to continue as a going concern. There were no disagreements between the Company and Madsen, for the two most recent fiscal years and any subsequent interim period through November 7, 2012 (date of dismissal) on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to the satisfaction of Madsen, would have caused them to make reference to the subject matter of the disagreement in connection with its report. The Company has requested that Madsen furnish it with a letter address to the SEC stating whether or not it agrees with the above statements. (b) New independent registered public accounting firm On, or about November 7, 2012 the Company engaged Sadler, Gibb & Associates, L.L.C. (“Sadler”) as its principal accountant to audit the Company's financial statements as successor to Madsen. During the Company's two most recent fiscal years and through November 7, 2012, the Company has not consulted with Sadler regarding the application of accounting principles to a specific transaction,either completed or proposed, or the type of audit opinion that might be rendered on the Company's financial statements, nor did Sadlerprovide advice to the Company, either written or oral, that was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue. Further, during the Company's two most recent fiscal years or through November 7, 2012, the Company has not consulted the entity of Sadler on any matter that was the subject of a disagreement as that term is defined in Item 304(a)(1) (iv) of Regulation S-K., or a reportable event. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Exhibit Description Letter from Madsen & AssociatesCPA’s, Inc. dated November 7, 2012 regarding change in certified accountant. Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Oranco, Inc. Dated: November 7, 2012 By: /s/ Juan A. Zabala Name: Juan A. Zabala ` Title: President
